                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                         CHARLOTTESVILLE DIVISION


                                                            Action No: 3:17-cv-00072
  ELIZABETH SINES et al                                     Date: October 18, 2019
  vs.                                                       Judge: Hon. Joel C. Hoppe
                                                            Court Reporter: Mary Butenschoen
  JASON KESSLER et al
                                                            Deputy Clerk: Joyce C. Jones



  Plaintiff Attorney(s)                             Defendant Attorney(s)
  Michael Bloch, Alan Levine, Jessica Phillips      James Kolenich, John DiNucci, David
  and Erin Ashwell (with an intern)                 Campbell, Bryan Jones, William ReBrook

                                                    Defendants: Matthew Heimbach, Dillon
                                                    Hopper and Christopher Cantwell



                                      LIST OF WITNESSES

  PLAINTIFF/GOVERNMENT:                             DEFENDANT:
  1.                                                1.



  PROCEEDINGS:

  Telephonic Conference Call re: Discovery:

  Court and parties discuss discovery schedule and setting discovery deadlines.
  Court will grant the motions to withdraw for defendants Cantwell and Ray.
  Court will set a Status Conference date to make sure discovery schedule is proceeding in a timely
  manner.
  Order forthcoming.

  Time in Court: 3:04-5:10= 2 hours and 6 minutes




Case 3:17-cv-00072-NKM-JCH Document 579 Filed 10/18/19 Page 1 of 1 Pageid#: 7170
